The opinion of the court was delivered by
Royce, J.
It would doubtless be going too far to assert, that the Arabic numerical figures in universal use, are not, to some purposes, a part of the English language. To similar purposes they are also part of most other languages, throughout the civilized world. Of themselves, however, they signify mere numbers, and words, or signs, are therefore necessary to predicate the number signified of any particular subject, or thing. And how far a mark, point, or other sign, prefixed, or added to the figures, to show the application and sense of the number expressed, should also be recognized as English language, must depend much on usage and custom. The capitals A, D., as part of a date, have been adjudged to be English language by use, though in fact being the initials of two latin words. State v. Hodgeden, 3 Vt. 481. So the usual marks expressive of dollars and cents, when employed according to general and long *52practice, (as in stating accounts and the like) may, to that extent, be treated as part of our language by adoption and use.
But the question upon this declaration is, whether figures with such attendant marks were properly employed, within the meaning of the statute, as the only language by which to state the amount of the note in suit; in other words, to allege the only matter which gave validity, or importance, to the promise declared on. And we think that the statute, in requiring declarations and other pleadings to be drawn in the English language, must have contemplated the use of English letters and words, allowing customary abbreviations, which would not obscure the sense, and figures for the purpose of expressing numbers merely. Without insisting on the greater liability to mistakes, or the increased facilities for committing fraud, or forgery, under a more lax interpretation of the statute, it is sufficient to say, that this is the more obvious and natural construction.
The present is a very novel mode of declaring, at least in this state. This is even the first attempt that I have noticed in the higher courts, to set forth an esssential part of a promise, or other engagement, without the use of words. We think the innovation should not be countenanced, and that the judgment below should be affirmed.
After this opinion was pronounced the plaintiff’s counsel moved that the judgment below be reversed proforma, that he might then move for liberty to amend. The judgment was accordingly reversed for that purpose, and a motion to amend was granted, upon payment of costs in this court.